Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claims 1, 14, 18 and 20 have been amended. Claims 1, 2 and 4-21 are currently pending.
Applicant’s arguments, filed 11/16/2021, and in light of Applicant’s amendment to claims 1, 14 and 21 have been fully considered and are persuasive. Therefore, the rejections have been withdrawn.

Allowable Subject Matter

Claims 1-2, and 4-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding claim 1, the prior art of record taken alone or in combination, fails to disclose or render obvious a controller arranged on the inner housing and having a function; a securing device configured to reversibly receive the outer housing and a signal interface arranged on the inner housing and configured to receive and/or transmit signals to or from the controller, wherein the inner housing encapsulates the at least one adjustable functional element against contamination, in combination with all the limitations recited on claim 1.

Regarding claims 2, and 4-13, are allowable because they are dependent on claim 1.

Regarding claim 14, the prior art of record taken alone or in combination, fails to disclose or render obvious a securing device configured to reversibly secure the outer housing to an inner housing of the lens main body, the outer housing extending around the inner housing in a tubular fashion; and an identification unit configured to identify a currently connected lens main body by identification data transmitted by a controller arranged on the inner housing, in combination with all the limitations recited on claim 14.

Regarding claims 15-20, are allowable because they are dependent on claim 14.

Regarding claim 21, the prior art of record taken alone or in combination, fails to disclose or render obvious a securing device configured to reversibly receive the outer housing; and a signal interface arranged on the inner housing and configured to receive and/or transmit signals to or from the controller, wherein the inner housing encapsulates the at least one adjustable functional element against contamination, in combination with all the limitations recited on claim 21.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELAAZIZ TISSIRE whose telephone number is (571)270-7204.  The examiner can normally be reached on Monday through Friday from 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ye Lin can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a .

/ABDELAAZIZ TISSIRE/           Primary Examiner, Art Unit 2697